Citation Nr: 1512688	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Pension Center located at the Regional Office in Philadelphia, Pennsylvania.

In June 2013, the Veteran failed to show without good cause for a Travel Board hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2014).

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected disability pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regulations governing VA's duties to notify and assist claimants are not applicable to the Veteran's claim for nonservice-connected disability pension because it a question of law as to whether the Veteran's service qualifies as wartime service for VA nonservice-connected pension benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  The facts are not in dispute, and the case turns on interpreting the law, and no additional notification or assistance would change the outcome of this claim. 

Legal Criteria

VA nonservice-connected disability pension benefits are payable to a veteran under certain circumstances when the veteran has requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3.

A veteran meets the service requirements if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

Analysis

The Veteran in this case has not established basic threshold eligibility for nonservice-connected disability pension.  Eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2014).  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  The RO has determined that the Veteran served on active duty from June 24, 1979, to November 16, 1979.  The Vietnam War era ended in May 1975, and the next war, the Persian Gulf War, did not begin until August 1990.  The United States was therefore not at war during the Veteran's period of service. 

The Board notes that there is some discrepancy in the record in that the Veteran reported on his VA Form 21-526, Veteran's Application for Compensation and/or Pension, that he served on active duty from September 14, 1979, to April 15, 1985.  However, even assuming the Veteran did serve these dates, they would still not permit nonservice-connected pension benefits as this timeframe was not during a period of war.  Additionally, on the Veteran's appeal on a VA Form 9 dated in April 2013, he indicated that he also served in the Army Reserves.  However, as discussed above, eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2014).  Therefore, any reserve service does not qualify as "active duty during a period of war."  The Veteran has not alleged any active duty service during a period of war.  Thus, the Veteran does not have the r
equisite "wartime" service, and the claim for nonservice-connected disability pension must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the Veteran's statements regarding his various disabilities for which he is receiving Social Security Administration disability benefits.  Nonetheless, the Board cannot grant the Veteran's claim based on his alleged medical conditions and financial need because he does not have the requisite wartime service.


ORDER

Entitlement to nonservice-connected disability pension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


